DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenta (JP 2017/131084).

claim 1,  Kenta teaches a wire harness (1) comprising: a wire (2); a flexible outer cover (corrugated tube (3)) covering the wire (2); a route regulator (10) that has an axial direction extending along a route where the wire is routed (figure 1a), and that is capable of regulating the route where the wire is routed since it is the outer covering of the wire harness (1), from an outside of the outer cover (3); and a fixing member (25) that is configured to fix the route regulator  (10) to the outer cover (3), wherein the route regulator (10) includes an elastic deformation portion (13) that is elastically deformable (allows the rubber protector walls to bend (figure 1a).  

In regards to claim 2,  Kenta teaches the wire harness according to claim 1, wherein the route regulator has a bending rigidity that is higher than a bending rigidity of the outer cover (bottom surface portion (11), has a strength that causes almost no bending; The rising height of the both side portions 14 from the bottom surface portion (11) is set so as to have a strength with which little deflection occurs at both end portions with respect to the load caused by supporting the corrugated tube (3), paragraph [0021]..Preventing movement of the corrugated tube).  

In regards to claim 3,  Kenta teaches the wire harness according to claim 1, wherein: route regulator (10) includes a plurality of plates (14), the elastic deformation portion (13) links the plurality of plates (14), and the elastic deformation portion is a hinge portion linking the plurality of plates (both side portions (14) of the two side surface portions (12) are folded up with respect to the bottom surface portion (11) to cooperate with the bottom surface portion (11) when the upper end edges overlap with each other (via cutting lines (13), paragraph [0021]).  

claim 10,  Kenta teaches the wire harness according to claim 1, wherein the route regulating member (10)  is fixed to the outer cover (3) to cover a portion of an outer circumferential surface of the outer cover (3) located in a circumferential direction of the outer cover (3)(figure 1a).

In regards to claim 4, Kenta teaches the wire harness according to claim 3, -3-New U.S. Patent Application wherein a portion of inner surfaces of the plates (14) is in contact with an outer circumferential surface of the outer cover (3) (when the side portions (14) are closed together, figure 1a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenta (JP 2017/131084).

In regards to claim 5, Kenta teaches the wire harness according to claim 4, wherein: wherein the outer cover member (3) is a tubular corrugated tube (figure 1a).
 
Kenta does not explicitly an inner surface of the plates (14) (in figure 1a, as mentioned in claim 1) is a curved surface.  

Kenta does teach an inner surface of the plates (23) has a curved surface.

It would have been an obvious matter of design choice to have made the plates of Kenta of a curved surface, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenta (JP 2017/131084) in view of Kazutomo (JP 2002300711).

claim 6, Kenta teaches the wire harness according to claim 1, wherein:  the route regulator (10) includes a main body having the elastic deformation portion (13), and side walls (14) that extend vertically from two ends of the main body located in a width direction of the main body (figure 1A, the walls extending outwardly from the bottom plate (11) via (13).

Kenta does not teach the elastic deformation portion has an accordion structure in which crests and trough are formed in an alternating manner.  

Kazutomo teaches the elastic deformation portion (13) has an accordion structure in which crests and trough are formed in an alternating manner (figure 1A).

It would have been obvious to one of ordinary skilled in the art to have included in the route regulator of Kenta the elastic deformation portion has an accordion structure in which crests and trough are formed in an alternating manner as taught by Kazutomo such that the deformation portion may be expanded or contracted in accordance with the wire volume of the wire harness (abstract).

In regards to claim 8, Kenta in combination with Kazutomo teaches the wire harness according to claim 6, wherein:  the main body portion (10) includes a plurality of plates (14), and the elastic deformation portion (13) provided between the plurality of plates (10), and an inner surface of the elastic deformation portion (13) does not protrude from inner surfaces of the plates (14) toward the outer cover (3)(figure 1A of Kenta).  


Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenta (JP 2017/131084) in view of Kazutomo (JP 2002300711) as detailed in claim rejection 6 (hereinafter referred to as modified Kenta), in further view of Aoki et al. (US 2002/0000499).

In regards to claim 7, Modified Kenta teaches the wire harness according to claim 6, and an inner surface of the main body portion (10) and inner surfaces of the side walls (14) and are in contact with an outer circumferential surface of the outer cover (3).  

Modified Kenta does teach the outer cover member is a flat tubular corrugated tube.

Aoki et al. teaches the outer cover member (32) is a flat tubular corrugated tube (figure 3), and an inner surface of the main body portion (38) and inner surfaces of the side walls (57 and 55)  and  are in contact with an outer circumferential surface of the outer cover (32)(when the structure is closed).

It would have been obvious s to one of ordinary skilled in the art at the time of the invention to have made the corrugated tube of Modified Kenta to be of a rectangular shape as taught by Aoki et al. so that the wire harness is arranged in a small gap or space of the vehicle body (paragraph [0084]).

In regards to claim 9, modified Kenta in combination with Aoki et al. teaches the wire harness according to claim 1: wherein the route regulator (76) where the wire is routed includes straight routes and a curved route (figure 12, straight route is at reference number (73) and the curved route is at reference number (71)), and the route regulator (76) is fixed to the outer cover member (73) to regulate the straight routes (see figure 12).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847